DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 03/16/2022, this is a First Action Non-Final Rejection on the Merits. Claims 2-14 are currently pending in the instant application.
It is noted that claim 1 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/10/2022 and 02/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al (WO2015/046081 – from IDS – hereinafter “Fukushima”), in view of Ooga et al (US 2012/0022690 – from IDS – hereinafter “Ooga”).
Regarding claims 2, 8 and 14, Fukushima discloses a medical support arm system / the associated medical support arm control method and the associated medical support arm control device (e.g. via the robot arm device 400 as shown in figure 2- see [0043]) comprising: 
a support arm (fig. 2: arm portion 420 – see [0043-0044]) configured to support a medical unit (fig. 2: imaging unit 423 – see [0044]), wherein 
the support arm is a multilink structure having a plurality of links (fig. 2: links 422a-422c – see [0044]),
the plurality of links is connected by a joint unit (fig. 2: joint portions 421a-421f – see [0044]), and
 the joint unit includes an actuator (fig. 3: actuators 430 – see [0054]);
            
    PNG
    media_image1.png
    757
    529
    media_image1.png
    Greyscale


                      
    PNG
    media_image2.png
    612
    434
    media_image2.png
    Greyscale

a control device (fig. 6: control device 20 – see [0136]) that includes:
an external force estimation unit (fig. 6: via Torque detection portion 134 – see [0144]) configured to:
estimate an external force on the joint unit (e.g. via torque sensor 428 and 428a in figs 4A-4B detects external forces acting on the joints 421a-421f – see [0144]) based on…………………, and 
estimate an external torque on the joint unit based on the estimated external force (e.g. via torque sensor 428 and 428a in figs 4A-4B detects external forces acting on the joints 421a-421f – see [0144]; see also [0167-0172] disclosing the control over the joints) and ………………………………...; and 
a joint control unit (fig. 6: ideal joint control portion 250) configured to control drive of the joint unit on based on the estimated external torque (Torque detection portion 134) (see [0167-0172] disclosing the control over the joints). 

    PNG
    media_image3.png
    560
    820
    media_image3.png
    Greyscale

Fukushima teaches the claimed invention, but does not expressly teach “based on a drive characteristic of the actuator” and “a current command torque associated with a drive of the joint unit.”. 
However, in the same field of endeavour or analogous art, Ooga teaches the claimed features implemented in a robot control apparatus that drives a robot using an actuator such as a motor. Ooga further teaches the link parameter memory unit 201 stores the link parameters related to the links of the robot. The friction parameter memory unit 202 stores the data about the friction parameters that have been determined beforehand from the speed-torque relationship in a constant-speed operation and are to be used by the first friction torque calculating unit 301 to calculate the first friction torque (e.g. this is therefore equivalent to the drive characteristic of the actuator of the present invention (see at least [0042]). 
Ooga further teaches in figure 1 that the external torque is calculated on the basis of a torque command value and phase difference (see [0028-0029, 0039-0040, 0046] disclosing the torque command value and a joint angle difference (i.e. phase difference)).
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima to include the idea of a drive characteristic of the actuator and the current command torque, as taught by Ooga for the benefit of estimating, on the basis of the drive characteristic of the actuator, an external torque by means of the external torque calculation unit 107 of the invention disclosed Ooga, so as to a drive torque is estimated with high accuracy (see abstract).

    PNG
    media_image4.png
    566
    833
    media_image4.png
    Greyscale

Regarding claims 3-5 and 9-11, Fukushima/Ooga discloses as discussed above in claims 2 and 8. Fukushima is silent to disclose (claims 3, 9) wherein the external force estimation unit is further configured to: calculate a motion estimation torque associated with the drive of the joint unit, and estimate the external torque based on the motion estimation torque. (claims 4, 10) wherein the external force estimation unit is further configured to: estimate a friction torque associated with the drive of the joint unit, and calculate the motion estimation torque based on the friction torque. (claims 5, 11) wherein the external force estimation unit is further configured to estimate the friction torque using a model identification result based on a static friction and a dynamic friction of a speed reducer.
Ooga teaches that the external torque is estimated from calculated inertia torque, gravitational torque and estimated frictional torque. Furthermore, from fig. 3 of Ooga, it is found that the friction parameter determined in advance from the velocity-torque relationship in the constant velocity operation is obtained by modeling based on static friction and dynamic friction (see [0024]).


    PNG
    media_image5.png
    508
    554
    media_image5.png
    Greyscale

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima/Ooga in view of Ogata (US 2016/0263749).
Regarding claims 6 and 12, Fukushima/Ooga discloses as discussed above in claims 3 and 9. Fukushima/Ooga is silent to disclose, wherein the external force estimation unit is further configured to: estimate an internal consumption torque associated with the drive of the joint unit, and calculate the motion estimation torque based on the internal consumption torque.
However, in the same field of endeavour or analogous art, Ogata teaches the claimed features implemented in a joint driving apparatus of a robot to measure joint driving torque with high accuracy and perform joint torque control accurately and reliably using a simple, inexpensive, small, lightweight and sturdy configuration without being affected by cross-axis disturbance forces. Ogata further teaches the distortion torque (e.g. interpreted as equivalent to internal consumption torque) (see at least [0006-0007, 0009 and 0099] disclosing the distortion torque measurements). 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima/Ooga to include the idea of measuring a distortion torque as taught by Ogata for the benefit of measure joint driving torque with high accuracy and perform joint torque control accurately and reliably (see abstract).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima/Ooga in view of Takase et al (US 2016/0156297).
Regarding claims 7 and 13, Fukushima/Ooga discloses as discussed above in claims 2 and 8. Fukushima/Ooga is silent to disclose, wherein the current command torque is calculated based on an input current value and a torque constant.
However, in the same field of endeavour or analogous art, Takase teaches the claimed features implemented in a motor control apparatus according to an aspect of an embodiment includes a torque current controller, an excitation current controller, and an estimation unit. The torque current controller that performs torque current control on a motor based on a deviation between a feedback signal based on a detection result of a sensor that can detect torque or acceleration of the motor and a torque current reference. The excitation current controller that performs excitation current control on the motor based on an excitation current reference on which a high-frequency current reference is superimposed. The estimation unit that estimates at least one of a position and a velocity of the motor based on the deviation and the high-frequency current reference ([0005]). Takase further teaches the d-axis current reference Id* is set to zero when driving the motor 2 in a constant torque region and, when driving the motor 2 in a constant output region, is set to a value corresponding to the mechanical angular velocity ω.sub.m of the motor 2 (see [0046].
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fukushima/Ooga to include the idea of a current command torque based on an input current value and a torque constant, as taught by Takase for the benefit of having a torque current controller that performs torque current control on a motor based on a deviation between a feedback signal based on a detection result of a sensor that can detect torque or acceleration of the motor and a torque current reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 5,767,648 to Morel et al, which is directed to a base force/torque sensor apparatus for the precise control of manipulators with joint friction and a method of use thereof. The invention uses a six-axis wrench sensor (also called a force/torque sensor) mounted between the manipulator and a reference body upon which it is supported. From the base wrench measurements, for rotary joints, the joint torques are estimated. The estimation apparatus uses Newton-Euler relations of successive link bodies. The estimated torque is fed back through a torque controller that virtually eliminates friction and gravity effects. A position control loop encloses the torque controller and provides it with desired torques computed from measured position errors. For linear joints, appropriate forces are estimated. Coupled to link position sensors and the wrench sensor, is a gravity compensator, which generates a dynamic wrench signal that corresponds to the gravity compensated dynamic component of the base wrench signal, based on the position signals and the base wrench signal. Coupled to the gravity compensator and the position sensors is a joint analyzer, which generates a signal that corresponds to the gravity compensated torque that is actually applied to the link at the rotary joint, based on the dynamic wrench signal and the position signals. Both torques at rotary joints and forces at linear joints are estimated by the apparatus. Multiple and single joint manipulators can be evaluated. The achieved precision is substantially greater than for conventional methods and approaches the resolution of the Puma's encoders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B